«-'




      Date 1/26/15




      TO: Fourth Court Of Appeals

      Fourth Court Of Appeals District

      Cadena-Reeves Justice Center


      300 Delorosa, Suite 3200

      San Antonio Texas, 78205-3037

      Honorable Judge LittleJohn

      Re; Court Of Appeals Number:04-14-00785-CV

      Trial Court Case2011-Cl-15957


      Maryann Castro

                                                                                                                   CJ-1          • •'.
      V.                                                                                            ~~-»
                                                                                                                           * *
                                                                                                    X.             C—      V' -.
                                                                                            (N             *••».   :.• -
                                                                                            '"' /                  =r
      Manuel Castro                                                                                                        :' ••-'•]
                                                                                      ...   _.->-                  ro      :?:;:' —
                                                                                                                                         [-
                                                                                                                   UD

              Motion Sought relief due to Mistake of Counsel/Fraud on Community
                                                                                             fv^                            •       ••.--
                                                                                                                    T*




              Here Comes Appellant MaryAnn Castro supported by evidence of fraud committed on the
      Community 1501 Olive, Jourdanton.

             Appellant Maryann Castro counsel atthetimeAgreement For Final Divorce was signed
      10/30/2013, Attorney Dinorah Diaz misled, misrepresented Appellant Maryann Castro in the
      Agreement for Final Divorce Signed 10/30/2013.
              Attorney Dinorah Diaz Accepted a Comparative Market Analysis-it says notto be used as an
      Appraisal.

              Attorney Dinorah Diaz Accepted a money Agreement knowing Appellee Manuel Castro was in
      Active Bankruptcy and the stay was not lifted at the time of Signing Agreement for Final Divorce
      10/30/2013.

              Attorney Dinorah Diaz and Attorney Joseph Appelt both committed amalpractice when Both
      Attorneys Proceeded a Divorce, Agreement for Final Divorce, knowing the bankruptcy was not
      dismissed and hid this fact in the Agreement for Final Divorcesigned Oct 30,2013.